Citation Nr: 0627491	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to May 1954; 
February 1959 to October 1975; and October 1981 to September 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in 2000 as the result of cardio-
pulmonary arrest due to coronary artery disease.

2.  The veteran did not have any service-connected 
disabilities at the time of his death.

3.  A connection between the veteran's cardio-pulmonary 
arrest and his military service has not been demonstrated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her cause of death claim by correspondence dated 
in February 2001.  This document informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.

In that letter, in the Statement of the Case (SOC), and in 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the law requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  

Here, VA obtained the veteran's VA medical records and a 
medical opinion with respect to the cause of death claim.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and she was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that she wanted the RO 
to obtain for her that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave her notification of her rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the appellant of such 
information, because her claim is being denied, the questions 
of an appropriately assigned evaluation and the effective 
date for a grant of service connection are not relevant.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

The appellant was provided with notice as to the medical 
evidence needed for service connecting the cause of death, as 
well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that service connection for the cause 
of death of the veteran's death should be established because 
the service medical records show that the veteran suffered 
from chest pain in service and the veteran's cardiologist 
found that "it was at least possible that the veteran's 
coronary heart disease began in service."  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
The veteran's death certificate states he died from cardio-
pulmonary arrest due to coronary artery disease.  The coroner 
who signed the death certificate stated that no autopsy was 
performed.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions. Id.
To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).  A service-connected disability is considered to have 
been the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b) (2005).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2005).

Review of the veteran's service medical records show 
complaints of pain in the left side of the chest in August 
1959, for which he was prescribed Phenobel.  A May 1974 
examination states that the veteran had a pressure sensation 
on his chest three months prior, but an electrocardiogram 
(ECG) was normal.  In April 1976, the veteran complained of 
sharp chest pain which extended down the side of his left arm 
which lasted several minutes, though not severe.  An ECG 
showed no acute changes.  The June 1985 retirement 
examination notes that the veteran had a past history of 
chest pain, but an x-ray examination of the chest was normal.

VA hospital records show that in July 1990, the veteran 
presented at the emergency room with complaints of chest 
pain.  He was admitted for treatment and diagnosed as having 
non-cardiac chest pain.

Private medical records show that the veteran sustained an 
acute myocardial infarction in June 2000 and was treated at a 
private hospital.  He later underwent a  triple-coronary 
artery bypass operation which was followed by a cardiac 
arrest and the death.



The veteran received treatment from a private cardiologist 
from December 1994 until his death, according to the 
cardiologist's May 2001 opinion.  In that opinion, the 
cardiologist reported that he reviewed the service medical 
records from 1959 to 1985 and that "[o]n numerous occasions, 
Mr. Stark complained of chest pain and it is at least 
possible that his coronary artery disease began while in 
service."

In April 2006, a VA medical opinion noted that the July 1990 
hospital record showed no evidence of myocardial infarction 
and a stress test showed no evidence of coronary heart 
disease.  The examiner opined that "it is more likely than 
not that the [veteran] did not have obstructive coronary 
artery disease at this time or any time prior to this time."  
The examiner explained that the veteran was not diagnosed 
with coronary artery disease until June 2000 and that there 
was no evidence that the disease existed prior to June 2000 
or July 1990, but that it would stand to reason that it 
developed somewhere between June 2000 and July 1990.  The 
examiner further opined that "it would seem less likely than 
not that the [veteran's] cardio-pulmonary arrest/coronary 
artery disease was present during active service or was 
otherwise related to his active service."

The April 2006 VA examination report is probative evidence 
that the veteran's cause of death was not the result of his 
service.  The opinion that it is more likely than not that 
the veteran did not have coronary artery disease in service 
was made by a VA examiner and is based upon review of the 
claims file that includes the veteran's service medical 
records, VA hospital records, private treatment records, and 
private medical opinion.

The Board has considered the opinion expressed in the May 
2001 medical opinion that the veteran's coronary artery 
disease began in service.  However, while this report has 
probative value, it is not dependent on a thorough review of 
the veteran's entire claims file and is unsupported by a 
rationale or supporting clinical data.  The lack of rationale 
or supporting clinical evidence in this medical opinion makes 
it of lesser probative value, when compared with other 
evidence of record including clinical data.  

When the opinions are compared and evaluated for their 
probative worth, it cannot be doubted that the preponderance 
of the competent medical evidence is against the claim.  
While the private cardiologist's opinion expresses the mere 
possibility of a connection between the veteran's death and 
his military service, and reflects that the examiner 
considered the veteran's service medical records, the VA 
opinion accounts for specific instances of clinical testing; 
the course of diagnoses and medical treatment; prior 
physicians' opinions, and provides detailed analyses as to 
the basis for the opinion that the veteran's terminal 
disorder did not exist prior to July 1990 - many years after 
service.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The Board finds that the VA examiner's recitation of the 
findings in the service medical records, VA hospital records, 
and private treatment records make for a more convincing 
rationale.

The Board cannot on its own expertise evaluate medical 
evidence.  Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, apart from the 
competent medical opinions that have been obtained in this 
matter, it does not involve medical expertise in this appeal 
to recognize that the veteran entered active Naval service on 
three separate occasions.  He was not noted to have any 
cardiac abnormalities such that would have impaired the 
performance of his duties, dating from the isolated instances 
that are outlined above.  

Although the appellant maintains that the veteran's death was 
the result of incidents of military service, her theory 
regarding this linkage is not competent evidence.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the appellant is not competent to provide 
an opinion requiring medical knowledge, such as a diagnosis, 
or an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, her own assertions do not constitute competent 
medical evidence that her spouse's death was related to 
service.

As a final matter, the record clearly indicates that the 
veteran rendered valuable service to the nation.  While the 
Board therefore expresses its appreciation for his service, 
VA is bound by the applicable law as discussed above and must 
regretfully deny the claim.  Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


